Case 1:20-cr-00016-VM Document 31 Filed 02/12/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES of AMERICA CONSENT TO PROCEED BEFORE A
UNITED STATES MAGISTRATE
JUDGE ON A FELONY PLEA
ALLOCUTION

Vs.
" 20 cr 16 ( YM,

 

EDDIE WISE

 

 

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rulel1, Fed. R.
Crim. P., for me to enter a plea of guilty in my case, or to change my plea, if one has been
previously made, from not guilty to guilty. I understand that if my plea is accepted, my
sentencing will take place before the United States District Judge who is assigned, or who is to
be assigned, to my case.

I understand that I have the absolute right to msist that all Rule 11 proceedings be
conducted before an Article III Judge, and hereby represent and confirm to the Magistrate Judge
that no threats or promises, or other improper inducements, have been made to cause me to

consent to this procedure, and that I do so voluntarily.

IN WITNESS WHEREOF we have executed this consent on;

February 12, 2021
Date

AW pp Cale Ute x Ab (umm

" "Defendant Attorney for Defendant

 

2.

United States Magistrate Judge

   
    

 

 

 

Accepted by:

 

 
